Case 6:10-cv-00473-RWS Document 714 Filed 04/23/20 Page 1 of 3 PageID #: 26930



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 ERICSSON INC., et al.,

                       Plaintiffs,

 v.                                                       Civil Action No. 6:10-cv-473-RWS

 D-LINK CORPORATION, et al.,                              JURY TRIAL DEMANDED


                       Defendants.



                  ERICSSON’S RESPONSE TO DEFENDANTS’ MOTION
                    TO ADMINISTRATIVELY RE-OPEN THE CASE

        Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM Ericsson (collectively, “Ericsson”)

 file this Response to Defendants’ Motion to Administratively Re-Open the Case (Dkt. 712) in

 light of the Court’s April 17, 2020 Order (Dkt. 713).

        Ericsson does not oppose the Court administratively re-opening this case. Ericsson,

 however, does oppose dismissing the case at this time.

        Ericsson has proposed to Defendants a compromise to hopefully minimize the burden on

 this Court and potentially avoid the parties briefing an opposed motion to dismiss. Ericsson looks

 forward to Defendants’ response to its proposal.
Case 6:10-cv-00473-RWS Document 714 Filed 04/23/20 Page 2 of 3 PageID #: 26931



 Dated: April 23, 2020          Respectfully submitted,


                                  /s/ John B. Campbell
                                Theodore Stevenson, III
                                Lead Attorney
                                Texas State Bar No. 19196650
                                tstevenson@mckoolsmith.com
                                Douglas A. Cawley
                                Texas State Bar No. 04035500
                                dcawley@mckoolsmith.com
                                Ashley N. Moore
                                Texas State Bar No. 24074748
                                amoore@mckoolsmith.com
                                McKOOL SMITH, P.C.
                                300 Crescent Court, Suite 1500
                                Dallas, Texas 75201
                                Telephone: (214) 978-4000
                                Facsimile: (214) 978-4044

                                Samuel F. Baxter
                                Texas State Bar No. 01938000
                                sbaxter@mckoolsmith.com
                                McKOOL SMITH, P.C.
                                104 E. Houston Street, Suite 300
                                P.O. Box 0
                                Marshall, Texas 75670
                                Telephone: (903) 923-9000
                                Facsimile: (903) 923-9099

                                John B. Campbell
                                Texas State Bar No. 24036314
                                jcampbell@mckoolsmith.com
                                Kathy H. Li
                                Texas State Bar No. 24070142
                                kli@mckoolsmith.com
                                McKOOL SMITH, P.C.
                                300 W. 6th Street, Suite 1700
                                Austin, Texas 78701
                                Telephone: (512) 692-8700
                                Facsimile: (512) 692-8744

                                ATTORNEYS FOR PLAINTIFFS,
                                ERICSSON INC. AND
                                TELEFONAKTIEBOLAGET LM ERICSSON




                                       2
Case 6:10-cv-00473-RWS Document 714 Filed 04/23/20 Page 3 of 3 PageID #: 26932



                                CERTIFICATE OF SERVICE


        I hereby certify that counsel of record who are deemed to have consented to electronic

 service are being served on April 23, 2020 with a copy of this document via the Court's CM/ECF

 system per Local Rule CV-5(a)(3).


                                                    /s/ Kathy H. Li
                                                    Kathy H. Li
